924 F.2d 1052Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harold Lee HOUNSHELL, Petitioner-Appellant,v.James N. ROLLINS, Respondent Warden Maryland Penitentiary;J. Joseph Curran, Jr., Respondent Attorney Generalfor the State of Maryland, Respondents-Appellees.
No. 90-7063.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 20, 1990.Decided Jan. 30, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., District Judge.  (CA-89-639-B)
Harold Lee Hounshell, appellant pro se.
Valerie Johnston Smith, Office of the Attorney General of Maryland, Baltimore, Md., for Appellees.
D.Md.
DISMISSED.
Before PHILLIPS, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Harold Lee Hounshell seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Hounshell v. Rollins, CA-89-639-B (D.Md. May 10, 1990).  We deny appellant's motion to amend because he seeks to raise an issue which was not raised in the district court and is, therefore, not properly before this Court.    See Kinty v. United Mine Workers of America, 544 F.2d 706, 722 (4th Cir.1976), cert. denied, 429 U.S. 1093 (1977).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED